Citation Nr: 1702122	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  06-24 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hepatitis C residuals.

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for eczema and dermatitis.

5.  Entitlement to service connection for liver transplant residuals (claimed as a liver transplant).

6.  Entitlement to service connection for an acquired psychiatric disorder.

7.  Entitlement to a disability rating in excess of 30 percent for tinea versicolor of the chest and back.



REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from March 1972 to January 1973. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Regional Office (RO) in New Orleans, Louisiana.  

The Board notes that it considered whether the claim for an increased rating for tinea versicolor would fall under VA's stay of cases under Johnson v. McDonald, 27 Vet. App. 497 (2016).  However, as this matter is being remanded for the limited purpose of affording him his requested hearing, the Johnson holding does not affect the claim for the purpose of such limited consideration herein.  

The issues of entitlement to service connection for a psychiatric disability and  residuals of a liver transplant, as well as the issue of an increased rating for tinea versicolor are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hepatitis C is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  The Veteran did not serve in Vietnam and objective or other persuasive evidence does not establish that the Veteran was actually exposed to herbicide agents during his period of service, as alleged. 

3.  The Veteran's diabetes mellitus first manifested decades following his separation from service, and there is no competent evidence of a medical relationship, or nexus, between the diabetes mellitus and service.  

4.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service; it did not manifest within one year of discharge from service.

5.  Eczema and dermatitis is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309 (2016).

2.  Diabetes mellitus was not incurred in or aggravated by the Veteran's active duty military service or develop secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309, 3.310 (2016).

3.  Hypertension was not incurred in or aggravated by the Veteran's active duty military service, and did not develop within one year of her separation from service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

4.  Eczema and dermatitis was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by multiple letters from the AOJ, including an April 2013 letter (as to the claim for diabetes mellitus, hepatitis C, and hypertension claims) and a March 2005 letter (as to the eczema and dermatitis claim).  Additionally, in a September 2009 letter, the AOJ informed the Veteran of risk factors specific to hepatitis C and requested information related to such risk factors.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any timing error as to such letters was cured by the AOJ's subsequent readjudication of the claims, including in a December 2014 supplemental statement of the case.  

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service Social Security Administration (SSA) records and VA treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained and has indicated that he has received all his treatment from VA.  In a November 2013 VA Form 21-4142, the Veteran reported that all his doctors were with VA.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

Per the prior Board remand, the AOJ has obtained VA and SSA records, as well as, the requested VA examination.  In a November 2013 letter, the AOJ also requested authorizations for private health providers.  The Veteran did not provide any such authorization.

In addition, the Veteran underwent VA medical examinations in January 2003 as to the Hepatitis C claim and August 2014 (with a November 2014 addendum opinion) as to the eczema and dermatitis claim.  The VA examiners provided specific findings referable to that claim sufficient for the Board to adjudicate such claims.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

No VA examination has been obtained as to the diabetes mellitus or hypertension claims.  However, the Board finds that a remand to obtain such etiological opinions is not necessary as the medical evidence of record does not establish any probative medical evidence indicative of a relationship between such disorders and service.  The Veteran's mere conclusory generalized lay statements that service event or illness caused his current condition are insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that additional VA examinations and/or opinions are not necessary to decide the claims.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Service Connection Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As will be shown below, although the Veteran's diabetes mellitus and hypertension are recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable as the evidence of record shows that such disorders did not develop for years following his discharge from service.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

III. Hepatitis C Residuals Claim

The record does not show any diagnosis of hepatitis in service, treatment for any symptoms ever associated with hepatitis in service, and no such diagnosis or treatment is seen for many years after service.  For his part, the Veteran has offered various theories as to the means by which he would have been exposed to this virus in service, including from of a blood transfusion following a 1973 motor vehicle accident, or sharing a razor with another soldier.  In this regard, however, the service treatment records do not document any blood transfusion and the Veteran himself did not credibly describe a transfusion occurring in service, at a 2003 Board hearing.  He testified at that time he did not have a clear memory of it.  Elsewhere, in the context of medical treatment or examination, he denied any blood transfusion or blood contact history or that he was unaware of such.  (See August 2005 VA examination report and February 2000 and October 2002 treatment records.)  In view of these facts and inconsistencies the Board does not find the Veteran credible with respect to any history of blood exposure in service.  This lack of credibility extends to his reported sharing a shaving razor in service, not to mention the absence of any evidence that person actually had hepatitis.  Given the unreliability of the Veteran's history, the Board finds no support for the contention that any risk factor for exposure to hepatitis C occurred in service.  

This conclusion is reinforced by the opinion of the 2003 VA examiner who considered the Veteran's contentions, but also noted the Veteran received tattoos prior to service and engaged in intravenous drug use post service.   In the examiner's opinion, the most likely cause for the Veteran's hepatitis C was his drug use.  This is the most probative opinion of record as it was given by a medical professional with knowledge of the facts.  

Because the greater weight of the evidence relates the Veteran's claimed disability to post service drug abuse, a basis upon which to establish service connection for hepatitis C has not been presented.   

To the extent that the Veteran has claimed that his hepatitis C developed secondary or aggravated by his diabetes mellitus or hypertension, the Board notes that he is not service-connected for such disorders and can thus not be service-connected secondary to either disorder.  38 C.F.R. § 3.310(a).

In reaching this decision, the Board notes the Veteran himself attributes his hepatitis C to service, but as indicated, he is not considered a reliable medical historian and in any event is not shown to have any medical expertise as to render his opinion probative. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Board concludes that service connection for hepatitis C residuals is not warranted.  

IV. Diabetes Mellitus Claim

The Veteran contends that his diabetes mellitus developed from Agent Orange exposure in service.

The VA medical records show that the Veteran has a current diagnosis of diabetes mellitus, as such, the question before the Board is whether such disorder is etiologically related to service.

The Board notes that diabetes mellitus may also be service connected on a presumptive basis as chronic disease if such become manifest to a compensable degree in the first year following a veteran's discharge from active duty. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The record is clear, however, that the Veteran's diabetes mellitus was first diagnosed decades following service.  An August 2005 VA Agent Orange examination documents that the Veteran has had diabetes mellitus since 1992, almost three decades following his January 1973 discharge form service.  Other records similarly document initial diagnosis in the 1990s.  For example, a February 2000 VA medical record documented that the Veteran reported having diabetes mellitus for six years.

To the extent that the Veteran contends that he had diabetes mellitus in service, but that it had never been diagnosed, the Board finds that the medical evidence of record does not support such a finding.  VA medical records, which include multiple indications of testing the Veteran's blood sugar levels in reference to his diabetes mellitus, generally indicate that glucose or blood sugar findings are relevant for evaluating diabetes mellitus.  Similarly, Diagnostic Code 7913 for diabetes mellitus indicates that glucose tolerance testing is used for diagnostic purposes.

Prior to his January 1973 separation from service, the Veteran underwent urinalysis, which included glucose testing, in January 1973.  Glucose results were negative and the Veteran did not receive a diagnosis of diabetes mellitus.  The December 1972 separation examiner also found no abnormalities of the endocrine system.

In conjunction with his April 1973 VA examination, the Veteran also underwent urinalysis testing, which included a glucose finding of zero.  The examiner made no finding of diabetes mellitus.  

A January 1989 VA examiner noted consideration of urinalysis, but did not include any findings regarding diabetes mellitus.   That examination also included a blood test, which included a glucose finding of 87 and indicated a normal range for it of 75 to 110.  The VA examiner specifically found that the Veteran's blood sugar was normal.

Given the above, the Board finds that the Veteran's diabetes mellitus did not develop during service or within a year of his separation from service.  As such, service connection based on diabetes mellitus developing during service or on a presumptive basis within a year of his separation of service is not warranted.

However, certain diseases (including diabetes mellitus) associated with exposure to herbicide agents may be presumed to have been incurred in service in a Veteran who served in Vietnam during the Vietnam Era even if there is no evidence of the disease in service.  See 38 U.S.C.A. § 1116(a)(1).  The Department of Defense (DoD) has also identified other areas where Agent Orange/the implicated herbicides have been used. VA has extended consideration of the § 1116 presumptions to those Veterans who served in such areas where the herbicides were used.  

The only evidence provided to establish herbicide exposure in service is the recent lay statements from the Veteran.  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

During his July 2003 Board hearing, held in conjunction with a prior claim, the Veteran reported that he had been with the 31st Transportation Squadron, at Homestead Air Force Base in Florida.  He indicated that he transported chemicals and different products around the base and came into contact with herbicides while loading and unloading them.

The Board finds that the Veteran is not credible in his report of Agent Orange exposure from moving around containers once in Florida.  The Board initially notes that the Veteran did not indicate how he knew he the container he claims to have been moving was filled with Agent Orange.  Furthermore, during his August 2005 VA Agent Orange examination, the Veteran did not report such exposure.  Rather, he provided a different story to the August 2005 VA examiner and claimed that he had been stationed in Vietnam.  Elsewhere, in a February 2000 and February 2002 VA medical records, he reported that he was in Thailand, and at the same time reported inaccurate service dates.  In this regard, his certificate of discharge from the service specifically indicated that the Veteran did not serve in Indochina, Korea, or Vietnam.  As such, to the extent that the Veteran may be claiming to have been exposed to herbicides in service, from service in Vietnam or Thailand, such exposure is not found.

Indeed, the Veteran has even provided inconsistent information regarding his family medical history related to diabetes mellitus.  In February 2000, he reported that an uncle and both his grandfathers had diabetes mellitus.  However, when directly asked if anyone in his family has diabetes mellitus during his July 2003 Board hearing, the Veteran replied in the negative.

The Board finds that the Veteran's numerous, inaccurate  and contradictory statements show a lack of credibility in his reports of Agent Orange exposure.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore testimony simply because the appellant is an interested party; personal interest may, however, affect the credibility of the evidence).  

The Board further notes that there is a May 2012 letter from VA physician I.P. who reported that the Veteran's "diagnosis of diabetes is directly related to Agent Orange exposure...during his military service...based on an evaluation completed by Dr...Angel."  

The evaluation by Dr. Angel (referenced in the May 2012 letter) was a January 2006 letter.  Dr. Angel in turn referenced the August 2005 VA Agent Orange examination and reported that the examination "shows that conditions were found that are currently recognized as related to Agent Orange...adult onset diabetes."  The letter does not find that the Veteran has diabetes mellitus due to Agent Orange exposure; it rather simply states that diabetes mellitus is recognized as related to Agent Orange exposure.  

As noted above, the August 2005 VA Agent Orange examination was based on the erroneous report by the Veteran that he served in Vietnam, and thus would be presumed to have been exposed to Agent Orange.  As explained above, the Veteran did not serve in Vietnam.  As such, any Agent Orange exposure assumed from Vietnam service is erroneous, which in turn would negate any finding, to the extent made, of Agent Orange exposure from Vietnam service causing diabetes mellitus.  

The Board notes that VA has recently confirmed the possibility of Agent Orange exposure from regular and repeated duties flying on, or maintaining, contaminated former Operation Ranch Hand C-123 aircraft.  See M21-1, Part IV.ii.1.H.3.a.  The Veteran, however, served with the 31st Transportation Squadron, which was not one of the affected units.  He also served at Homestead Air Force Bases, which is not one of the affected bases.  See M21-1, Part IV.ii.1.H.3.a., referencing the C-123 Aircraft Agent Orange Exposure web site http://www.benefits.va.gov/compensation/
agentorange-c123.asp.  Moreover, his military occupational specialty of vehicle operator/dispatcher does not appear indicative of regular and repeated duties flying on, or maintaining, such aircrafts.  Similarly, in a May 2008 VA medical record, the Veteran reported serving in the Air Force as a motor pool technician.  As such, the Board finds that Agent Orange exposure cannot be conceded on that basis.

Also, to the extent that the Veteran has claimed that his diabetes mellitus developed secondary or aggravated by his hepatitis C or hypertension, the Board notes that he is not service-connected for either disorder and can thus not be service-connected secondary to either disorder.  38 C.F.R. § 3.310(a).

The Board does not dispute that the Veteran has diabetes mellitus.  However, as indicated above the Board has found that the Veteran was not exposed to Agent Orange in service, and he did not develop diabetes until years after his separation from service.  As such, service connection for diabetes mellitus is not warranted.  

V.  Hypertension Claim

The Veteran contends that his hypertension developed during service and has continued to the present.  

The VA medical records generally document that the Veteran has a current diagnosis of hypertension.  The question before the Board is whether such hypertension is etiologically related to service.  

The Board generally notes that when rating hypertension, hypertension and isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of Diagnostic Code 7101, hypertension means that the diastolic blood pressure is predominately 90 mm or greater.  Isolated systolic hypertension means that the systolic blood pressure is predominately 160 mm or greater, with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran's service treatment records do not document any findings of hypertension.  Indeed, in a June 1976 health questionnaire, the Veteran denied having heart problems and vascular disease.  In a November 1972 dental patient questionnaire, the Veteran specifically denied having high blood pressure.  
A November 1972 service treatment record noted that the Veteran had a blood pressure reading of 110/70.   His December 1972 separation examination documented a blood pressure reading of 114/78.  

Following his January 1973 separation from service, medical records do not document a diagnosis of hypertension until decades later.  

An April 1973 VA examination documented a reading of 120/78.

A January 1977 private medical record, from Lafayette General Hospital, documented a reading of 130/80.  

An April 1977 Rayne-Branch Hospital record included twice daily blood pressure readings over 9 days.  At most, there was a single high reading of 150/90, with the majority of systolic readings ranging in the 120s and under and diastolic readings ranging in the 80s and under for all the other over the 9 days.  At no time did the Veteran receive a diagnosis of hypertension over his hospital stay.

In a July 1977 VA examination, the Veteran denied having hypertension; a blood pressure reading of 112/82 was made at that time.

 A July 1988 VA medical record documented a reading of 129/69, while an August 1988 one showed 129/71.  

A January 1989 VA examination documented a reading of 132/76.

In a February 2000 VA medical record, the Veteran reported having hypertension for approximately 6 years - approximately since 1994.

As demonstrated above, the record is clear that the Veteran did not have a diagnosis of hypertension during service, for over a year after service, or for decades following his January 1973 separation from service.  At most, he had one documented high reading 150/90 in April 1977, years after service, but such a high reading was not repeated despite multiple readings taken multiple times for days following that reading.  The other blood pressure readings of record, for years, do not document readings consistent with high blood pressure.  As indicated in Diagnostic Code 7101, hypertension and isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The record does not support such findings.  

The Veteran has provided the only medical opinion of record, claiming that he has had hypertension continuously since service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, supra., as to the specific question of the existence of hypertension, the Veteran has demonstrated a lack of knowledge of the requirements for such a finding; the question falls outside the realm of common knowledge of a lay person, as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Veteran has not indicated that he was taking his own blood pressure; he has not related any symptoms that he associates with high blood pressure.  Indeed, in VA medical records the Veteran has indicated that he did not receive a diagnosis of hypertension until the mid-1990s.

Service connection on a direct or presumptive basis is also not warranted.  The most credible and probative medical evidence does not support finding that hypertension developed during service.  

As to any claim that the Veteran's hypertension developed secondary to or was aggravated by his diabetes mellitus or hepatitis C, the Board notes that he is not service connected for either disorder and can thus not be service connected secondary to either disorder.  38 C.F.R. § 3.310(a).

The preponderance of the evidence is against the claim.  As such, the benefit of the doubt rule does not apply.  Gilbert, supra.  The Veteran's claim for service connection for hypertension is denied.  

VI. Eczema and Dermatitis Claim

During a May 2007 DRO hearing, the Veteran's representative made clear that the skin disorder for which they were claiming service connection was eczema and dermatitis.  At that time, the Veteran claimed to have had eczema and dermatitis continuously since service, as he has had his service-connected tinea versicolor.   As noted in the Introduction portion of this decision, the claim for an increased rating for tinea versicolor is addressed in the Remand portion of this decision.

Service treatment records include a December 1972 notation of tinea versicolor, but not eczema or dermatitis.  In an August 1973 rating decision the RO granted service connection for tinea versicolor, of the chest and neck.

VA medical records generally document treatment for various skin disorders, but did not provide any etiology evidence regarding either eczema or dermatitis.

In April 1973, a VA examiner found that the Veteran had typical tinea versicolor of the chest and neck.  Although the VA examiner specifically examined the Veteran's extremities, noting no edema at that time, the VA examiner did not find any skin disorders anywhere other than the chest or neck and did not diagnose any skin disorders other than tinea versicolor.

A January 1989 VA examiner found no skin abnormalities.  That VA examiner also noted study of the Veteran's extremities, abdomen, and chest, but did not diagnose a skin disorder.

In November 1999, the Veteran underwent a VA examination for skin diseases.  The Veteran reported intermittent tinea versicolor since service.  The examiner diagnosed the Veteran with tinea versicolor over the legs, face, neck, and arm.

A June 2001 VA examiner for skin disease noted that the Veteran reported a leg rash since 1973.  The examiner found a possible rash on both legs and noted tinea versicolor of the neck and chest, though no lesions were visible that day.

In February 2005, based on the Veteran's reports of symptoms during periods when not in remission, the examiner found that tinea versicolor involved the anterior chest, upper half to the back, posterior surface of the arms, medial surface of the thighs from groin to knees.  The examiner found other skin lesions that were not tinea versicolor, of the legs from the knees to ankle and feet.  The VA examiner opined that such lesions were venous stasis dermatitis, pruritic.  The VA examiner noted that the Veteran reported that " these lesions on his legs and to some extent on his feet that are pruritic were first noted around 2000 while on treatment for hepatitis c."  The examiner opined that the lesions were unrelated to the tinea versicolor, which began while on active service.  

A September 2007 VA examiner found eczema, with subjective factors for rashes that come and go and objective factors of normal skin.  The examiner noted that based on the Veteran's reports of Agent Orange exposure, the current skin condition may be related to Agent Orange, but could also be related to non-service-connected liver disease/transplant, hypertension, and diabetes mellitus.  

An August 2008 VA examiner noted that in addition to tinea versicolor, the Veteran had stasis dermatitis of the legs, knees to ankles.  The examiner found no eczema at that time.  

In August 2014, the Veteran had his most recent VA examination.  The examiner diagnosed the Veteran with dermatitis or eczema, with a diagnosis of stasis diagnosis, with a date of diagnosis of 1995.  The examiner also found tinea versicolor, with a date of diagnosis of 1972.  The examiner found that lesions of tinea versicolor were not noted on examination, but that the Veteran claimed to have itching over the trunk, abdomen and extremities; lesions appeared off and on.  The examiner also found chronic kidney disease and stasis dermatitis, with pigmented areas over the lower extremities.  

In November 2014, the August 2014 VA examiner provided an addendum medical opinion.  The examiner clarified that he found no active rash of tinea versicolor to the chest or back and any residuals of skin hyperpigmentation of the abdominal and lower extremities on examination were not consistent with the natural history of tinea versicolor, but were consistent with the natural history of stasis dermatitis.

The August 2014 examiner opined that it was less likely as not that stasis dermatitis originated during active service and was less likely as not related to and/or increased in severity beyond its natural progression due to a service-connected disability.  The examiner found no evidence of stasis dermatitis during service.  The examiner also found that medical literature did not support finding tinea versicolor as a risk or causal factor for stasis dermatitis.  Medical literature did not support tinea versicolor as an agitator of stasis dermatitis.  Rather, the examiner opined that stasis dermatitis was most likely related to non-service-connected venous insufficiency, liver disease, and diabetes mellitus.  

The only evidence of record supportive of the Veteran's claim is his contention that he has had the same skin disorders since service.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit held that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In the instant case, the Veteran is competent to report that he had visible skin symptoms.  However, the Board finds that the Veteran's contention that the same skin symptoms have been present since service is not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, despite numerous VA examinations, eczema and dermatitis was not diagnosed until decades following the Veteran's January 1973 separation from service.  In February 2005, when dermatitis was first diagnosed, the examiner found such disorder only present on the Veteran's lower legs.  However, service treatment records and the initial January 1973 VA examination document that the Veteran only had tinea versicolor at that time of the chest and neck.  The January 1973 examiner specifically studied the Veteran's lower extremities, but did not find any skin disorder other than tinea versicolor.  Moreover, the Veteran has repeatedly indicated, as have the VA examinations, that his skin symptoms for tinea versicolor are of an intermittent nature.  Indeed, during the February 2005 VA examination, the Veteran specifically reported that the lesions on his legs (for which he first received the separate diagnosis of stasis dermatitis and eczema) started around 2000 - decades following his January 1973 separation from service.  As such, the Veteran currently claiming that he has had chronic skin symptoms other than tinea versicolor since service is not credible, as he has long periods of no symptoms for that disability, much less any other skin disorder.  

To the extent that the Veteran contends he has a skin disorder separate from his service-connected tinea versicolor, while competent to opine on matters within the realm of common medical knowledge, he has not demonstrated the requisite expertise to translate his skin symptoms into a clinical diagnosis separate from his tinea versicolor.  See Kahana, supra. (noting that a layperson is competent to report on that of which he or she has personal knowledge).  Accordingly, the Board finds that the Veteran's allegations of a skin disorder separate from tinea versicolor that has been chronic since service are outweighed by the probative medical evidence of record.  

The February 2005 and August 2014 VA examiners are medical professionals.  VA examiners are presumed to have the experience and training to diagnose, or rule out, disabilities.  Notably, VA examiners found that the Veteran has not had stasis dermatitis since service and that it was not caused or aggravated by tinea versicolor.  Also, the September 2007 VA examiner specifically found that the Veteran's eczema to be related to liver disease/transplant, hypertension, and diabetes mellitus, if not due to Agent Orange exposure.  As explained in the diabetes mellitus section of this decision, the Board has found that there was no in-service Agent Orange exposure.  The VA examiners' respective opinions are considered probative, as they are uncontroverted by any evidence of record, apart the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert, supra.  Service connection for eczema and dermatitis is denied.  


ORDER

Service connection for hepatitis C is denied.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for eczema and dermatitis is denied.


REMAND

Upon further review of the record, it appears that the Veteran has requested a BVA videoconference hearing for his claim for an increased rating for tinea versicolor (August 2006 VA Form 9, August 2006 statement), service connection for an acquired psychiatric disorder, (April 2015 VA Form 9), and for service connection for residuals of a liver transplant (November 2016 VA Form 9).  Since the failure to afford the Veteran a hearing would constitute a denial of due process, on should be scheduled.  

Accordingly, the case is REMANDED for the following action:

The AOJ/AMC should undertake appropriate efforts to afford the Veteran a BVA videoconference hearing, for the claims for service connection for residuals of a liver transplant and an acquired psychiatric disorder, as well as, an increased rating for tinea versicolor, pursuant to his requests.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


